 

[theaderbig_ex10-5.jpg]

 

CONFIDENTIAL SALES REPRESENTATION AND

NON-CIRCUMVENTION/NON-DISCLOSURE AGREEMENT

 

This Agreement (“Agreement”), dated April 7, 2014, will constitute a Sales
Representation, Non-Circumvention and Non-Disclosure Agreement by and between
Integrated Drilling Equipment Holdings Corp. (“IDE”) (hereinafter referred to as
“Company”) and Offshore and Marine Holdings LLC (the “Representative”).

 

RECITALS:

 

WHEREAS, Company designs, manufactures, sells and/or leases oil and gas drilling
rigs and related equipment; and

 

WHEREAS, the Representative is the former Chief Executive Officer of Company, a
member of the board of directors of the Company and currently assists in the
marketing and sale of drilling equipment; and

 

WHEREAS, the Company wishes to appoint and the Representative agrees to accept
appointment as an independent sales and marketing consultant for all products
and services manufactured or otherwise provided by the Company; and

WHEREAS, each Party is willing to furnish Confidential Information (as defined
below) to the other Party in connection with and subject to the terms and
conditions of this Agreement; and

 

WHEREAS, in order to facilitate the Company’s business in the Areas covered by
this Agreement, Representative is willing to introduce Company to the customers;

NOW, THEREFORE, for and in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, the Parties, intending to be legally
bound, do hereby agree as follows:.

 

1.Products covered by the Agreement (“Products”).

 

A.Complete drilling rig packages and systems.

 

B.Drilling rig component products manufactured by the Company including, but not
limited to, Mast, Drawworks, Substructures, Mud Pumps, Rotary Tables, SCR Drive
Systems, AC VFD Systems, Equipment Installations, Fabrication, and other
products and services provided and manufactured by the Company.

 

[tfooter_ex10-5.jpg]

 

 

 

 

[theadersmall_ex10-5.jpg]

 

2.Areas covered by the Agreement (“Area”).

 

A.Representative will have non-exclusive rights for the Area defined in Appendix
A of this Agreement, except for specific accounts or areas specifically excluded
by the Company which may be added or subtracted from Appendix A from time to
time by the Company in its sole discretion. Any exceptions or exclusions will be
identified by the Company and notified to the Representative in writing.
However, any specific projects or sales opportunities introduced by the
Representative to the Company will become the exclusive property of the
Representative until cancelled by mutual agreement of Representative and
Company.

 

B.Conflicts. In areas that may be assigned to and covered by a different
representative, the Company will attempt to advise the Representative of any
potential conflict and reduce potential conflicts.

 

3.Services.

 

The Representative and Company agree that the Services are to be performed by
the Representative acting solely as an independent contractor on behalf of the
Company. The parties agree that the Representative will provide the following
minimum Services for the Company, all at the direction and request of the
Company:

 

A.Obtain information relating to the requirements of customers for the Company’s
Products.

 

B.Advise, assist and consult with the Company in the proper preparation and
submittal of Company’s response to any tenders or other requests for the sale or
lease of Products.

 

C.Advise, assist and consult with the Company with respect to negotiations
relating to the award of a contract for the purchase or lease of Products.

 

D.Provide general advice and counsel as well as specific assistance pertaining
to local matters which would affect the execution of the contract, award and
performance of the work relating to the contract.

 

E.Assist the Company, to the extent possible, with help in order to Secure
necessary permits, bonds and guarantees including, but not limited to, customs,
importation and exportation permits for the Products and related equipment
required by the contract as well as any other local governmental permits
necessary or desirable in connection with importation, operation and exportation
of the Products in or from the area defined in Appendix A ( cost of the permit,
bond or guarantee fees actually incurred is for the account of Company).

 

F.Assist in obtaining any work permits required for local or foreign personnel
to work in the Territory to perform any contract. Any associated cost will be
reimbursed to the Representative by the Company.

 

2

 

 

[theadersmall_ex10-5.jpg]

 

G.Provide assistance and services in dealing with representatives of the
customers and their affiliates.

 

H.Provide such assistance and advice as may be reasonably requested by Company
relating to facilitating communications between the Company and the customers
throughout the term of any contracts.

 

I.Notify the Company of any additional potential projects or sales or leases of
Products for the customers.

 

J.Provide such other services as Company may reasonably determine from time to
time may be necessary or helpful in connection with its operations relating to
the contracts.

 

K.Assist the Company and the Customer to establish payment terms for any
Products that are agreeable to the Company and the customer.

 

L.Assist in collection of payments and amounts due from customer and assist in
resolving any disputes relating thereto.

 

4.Commission payment and terms.

 

A.The Company agrees to pay the Representative a commission of 1%, based upon
the final net selling price of any products and services by the Company to a
Customer, denominated and payable in U.S. Dollars, as set forth in Appendix B of
this Agreement for specific projects. Typically, the commission will be set by
Company for each project and will be based upon the net sales price of any
Products sold, by the Company to a customer. For the avoidance of doubt, the net
selling price will be exclusive of any shipping/freight charges, insurance,
interest, travel and living expenses, taxes or other similar costs reimbursed to
the Company. Company reserves the right to set a specific commission basis for
each project.

 

B.Reduction of commissions. In certain cases, it may be necessary for the
Company to reduce the selling price in order to obtain an order. In this event,
the Company and the Representative both agree to a proportional reduction of the
commission proportional to the reduction in selling price.

 

C.Excess commissions. In some cases, the Representative may have an opportunity
to earn more than the basic commission as defined in Appendix B. In these cases,
the Representative and the Company will agree upon any excess compensation in
advance of the sale or lease. The Company reserves the right to set any (or no)
specific excess commission.

 

3

 

 

[theadersmall_ex10-5.jpg]

 

D.Payment of commissions. Payment of commissions will be paid on a pro-rata
basis to the Representative based on the payment terms accepted by the Company
from the end user/customer. All commissions will be paid to the Representative
within ten (10) days after receipt of the Customer’s payment by the Company.

 

E.Cancellations. In cases of cancellations, the Company will be under no
obligation to pay unearned commissions to the Representative except for payments
received by the Company that are not refunded to the end user/customer. In cases
where cancellations require a refund of payments made to the Company, the
Representative agrees to refund any commissions received from the Company that
have been paid by the Company to the Representative associated with such refund
of payments.

 

F.Restricted Customers. The Representative shall not be entitled to commissions
for any sales by the Company to (i) any customers to which the Company has made
sales of any kind during the two-year period ending on the date hereof or (ii)
the customers set forth on Appendix C (the “Restricted Customers”) even in the
event that the Representative, directly or indirectly, facilitates or assists in
such sales. Prior to contacting any customer, the Representative shall notify
the Company that he intends to contact such customer and shall only contact such
customer with the prior written consent of the Company.

 

5.Acceptance of sales/contracts.

 

The Company is the sole authority for accepting or rejecting any prospective
sales brought in by the Representative. The Representative has no authority to
contractually or otherwise bind the Company in any manner. The Representative
shall not be permitted to quote prices that deviate from the Company’s current
price list without the prior written approval of the Chief Executive Officer and
the Chief Financial Officer of the Company.

 

6.Expenses.

 

The Representative and the Company each agree to pay its own expenses incurred
in the normal course of business and in execution of this contract, unless
agreed otherwise in writing or in this Agreement.

 

7.Product Representation.

 

The Representative hereby agrees to represent the Company and the Products and
Services provided by the Company and not to represent products or enter into a
representation relationship which would compete with the Products and Services
that are the subject of this Agreement, provided that the Representative shall
be free to sell used drilling equipment and other used products, provided
further that the Company shall have a right of first refusal to engage in any
refurbishment-related work on used equipment or products sold by the
Representative.

 

4

 

 

[theadersmall_ex10-5.jpg]

 

8.Taxes.

 

Each party shall pay their own sales, use, franchise, income or other taxes.

 

9.Documentation, sales and marketing and other assistance.

 

The Company will provide the Representative with all marketing data necessary
including drawings, literature, contract preparation, quality assurance/quality
control manuals and other sales, marketing and engineering as necessary and
reasonably required by the Representative in the normal course of business of
representing the Company. The Company will assist the Representative with all
reasonable requests for assistance from the sales, engineering, production or
other departments of the Company, on the same basis as the Company provides such
support for all of its sales representatives.

 

10.General Business Ethics.

 

A.The Representative represents and warrants that it is familiar with relevant
laws in the assigned Area, and that neither the receipt of fees under this
Agreement nor the performance by the Company or the Representative of
obligations and Services under this Agreement is in any respect a violation of
applicable laws, rules, orders, prohibitions, or regulations in the assigned
Area. The Representative shall comply in all respects with all applicable laws
in the assigned Area dealing with bribery and corruption, as may be amended from
time to time.

 

B.The Representative has not and will not offer, promise or provide any thing of
value, directly or indirectly, to any Government Official, or any other person
or entity, for the purpose of influencing any decision, action or inaction in
order to secure or maintain an improper advantage in connection with or relating
to the subject matter of this Agreement or any supplement or amendment hereto,
or in order to direct an improper advantage to any other person or entity or
otherwise act in violation of the Foreign Corrupt Practices Act (the “FCPA”) of
the United States of America. The offer, promise or provision of any thing of
value proscribed by this paragraph is a “Prohibited Payment.”

 

C.“Government Official,” as that term is used throughout this Article 10,
includes any official, employee or representative of any government (or agency,
instrumentality, or company owned or controlled by any government), any
political party or employee thereof, or any candidate for political office.

 

5

 

 

[theadersmall_ex10-5.jpg]

 

D.If the Representative receives a request for a Prohibited Payment in
connection with or relating to the subject matter of this Agreement or any
supplement or amendment hereto, then the Company must be notified immediately.

 

E.The Representative agrees and certifies that it is familiar with, is in
compliance with, and will continue to comply strictly with all applicable
anti-corruption laws and regulations and will not engage in or support any
occurrence of bribery or other corrupt practices.

 

F.The Representative shall not do business with any person or third-party entity
where it knows or suspects the existence of any illegal, unethical or
questionable practices by such person or third-party entity, its officers,
employees or agents.

 

G.All financial transactions by Representative hereunder shall be recorded in a
timely, complete and accurate manner in accordance with generally accepted
accounting principles consistently applied. Representative invoices and
supporting documentation, as well as all other documents and accounting entries,
shall not be false, fictitious or intentionally misleading in any way. The
Representative shall sufficiently document all payments and keep appropriate
receipts. The Representative shall make available to the Company any invoices or
records corresponding to such payments at the Company’s request upon reasonable
notice.

 

H.The Company shall have reasonable access to the Representative’s books and
records pertaining to activities for or on behalf of the Company, and the right
to audit these records on demand. The Company may elect to designate a third
party to conduct such an audit. The Company may, inspect the Representative’s
premises. The Representative shall fully cooperate in any due diligence or audit
conducted by or on behalf of the Company. Any associated cost will be for the
account of The Company.

 

I.Upon its discovery of a breach of any of the representations and warranties,
or any other provision of this Agreement, the Representative shall immediately
report such breach to the Company.

 

J.The Representative shall notify the Company if, at any time during the course
of this Agreement, the Representative becomes aware of any change of
circumstances that could materially impact the Representative’s performance
under this Agreement.

 

6

 

 

[theadersmall_ex10-5.jpg]

 

11.Compliance with FCPA

 

A.The Representative represents and warrants that, in connection with the
business to be conducted under this Agreement, no payment has been made, and no
payment will be made, by Representative or by any of its officers, employees,
agents or subsidiary or affiliated companies to any officer, official or
employee (or to any agent or other person acting on behalf of such a person) of
any nation, national company or political Party in violation of the Foreign
Corrupt Practices Act (the "FCPA") of the United States of America that
prohibits payment or giving of anything of value, either directly or indirectly,
by an American company to an official of a foreign government for the purpose of
influencing an act or decision in his or her official capacity, or inducing that
official to use his or her influence with the foreign government, to assist a
company in obtaining or retaining business for, or with, or directing business
to, any person. The Representative further represents and warrants that it shall
not undertake any action which is in violation of the anti-bribery provision of
the OECD. This Agreement shall automatically terminate without notice upon
Company learning of any violation of this clause, and the Company shall have no
further obligations to amounts owing, or otherwise, under this Agreement from
and after the date of said violation. Furthermore, the Representative agrees to
defend, indemnity and hold the Company harmless from and against any claims,
actions or causes of action for damages, fines, penalties, (including interest
thereon and attorney fees) arising out of any violation of this clause. At the
request of Company or at least annually, the Representative shall provide a
certification in a form substantially similar to Schedule 1, attached to and
incorporated herein by reference.

 

B.Company warrants that it will not knowingly request any service from
Representative, which might constitute a violation of the applicable laws of The
United States of America or any national or local government having jurisdiction
over the Parties, and no officer or employee of Company has authority to give
directions to Representative, which is contrary to the laws of The United States
of America or any national or local government having jurisdiction over the
Parties.

 

12.Conformity with Local Laws

 

Each Party agrees to comply with all applicable laws, orders, regulations,
directions, restrictions and limitations of the governments (“Laws”) having
jurisdiction of the Parties hereto and over the Services. Each Party agrees to
defend, indemnify and hold the other Party harmless from and against any claims,
actions or causes of actions for damages, penalties, fines or otherwise
(including interest thereon and attorney fees) for their respective violation of
the Laws.

 

7

 

 

[theadersmall_ex10-5.jpg]

 

13.Representations of Representative

 

The Representative represents and warrants to the Company that:

 

(a)The Representative (i) is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (ii) has its principal place of business
located at its address set forth on the signature page hereof; (iii) has all
requisite corporate or other power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iv) is qualified
to do business and is in good standing in all jurisdictions in which the
services required to be performed by it under this Agreement make such
qualifications necessary.

 

(b)There are no legal or arbitral proceedings or any proceedings by or before
any governmental or regulatory authority or agency, now pending or (to the
knowledge of the Representative) threatened against the Representative which, if
adversely determined, could (either individually or in the aggregate) have a
Material Adverse Effect (as hereafter defined). For purposes hereof, the term
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Representative to perform its services hereunder, (ii) the validity or
enforceability of this Agreement, or (iii) the rights and remedies of the
Company hereunder.

 

(c)The Parties have all necessary corporate and other power, authority and legal
right to execute, deliver and perform their respective obligations hereunder;
the execution, delivery and performance by the Parties of this Agreement have
been duly authorized by all necessary corporate and other action on their part;
and this Agreement has been duly and validly executed by the Representative and
Company and constitutes its legal, valid and binding obligation, enforceable
against the Parties in accordance with its terms.

 

14.Non-disclosure agreement.

 

A Party receiving Confidential Information may also be referred to herein as a
“Recipient,” and a Party disclosing Confidential Information may also be
referred to herein as a “Discloser.”

 

8

 

 

[theadersmall_ex10-5.jpg]

 

As used in this Agreement, “Confidential Information” shall mean information,
technical data or know-how disclosed by Discloser or any of Discloser’s
employees, agents, affiliates, contractors or representatives (each a “Discloser
Representative” and collectively, the “Discloser Representatives”) to Recipient
or any of Recipient’s employees, agents, affiliates, contractors or
representatives (each a “Recipient Representative” and collectively, the
“Recipient Representatives”), including, but not limited to: customer/supplier
lists and identities, agreements, characteristics, formulations, specifications,
sales and marketing information, sales, figures, pricing and cost information,
marketing plans and business plans, forecasts, financial information, budgets,
databases, computer programs, software (whether in object or source code),
research papers, projections, practices, procedures, processes, routines,
formulae, trade secrets, ideas, innovations, inventions, technology,
manufacturing know-how, machinery, drawings, photographs, equipment, devices,
tools, discoveries, improvements, research or development and test results,
data, formats, plans, sketches, models, any intellectual property, patents,
trademarks, and copyrights and applications therefore, all rights and
information necessary to produce and market Discloser’s products or to conduct
the business of Discloser as currently conducted, or which pertains in any
manner to subjects or knowledge of Discloser’s business or operation, or the
information, tangible or intangible, owned, developed or possessed by Discloser,
whether or not marked as “confidential,” and any other information or procedures
that are treated as confidential by Discloser or its affiliates, suppliers or
customers. Confidential Information shall include all such information that has
been or may hereafter be provided, shown to, or reviewed by Recipient or any
Recipient Representative, irrespective of the manner in which such information
is communicated, and also includes all notes, analyses, compilations, studies,
summaries and other material prepared by Recipient or any Recipient
Representative containing or based, in whole or in part, on any information
included in any of the foregoing. Confidential Information also includes
information of third parties in possession of Discloser that Discloser is
obligated to maintain in confidence. Confidential Information subject to this
Agreement may be in intangible form, such as unrecorded knowledge, ideas or
conceptions or information communicated orally or by visual observation, or may
be embodied in tangible form, such as a document. For purposes of this
Agreement, the term “document” includes written memoranda, drawings, training
materials, specifications, notebook entries, photographs, graphic
representations, firmware, computer information or software, information
communicated by other electronic or magnetic media, or models.

 

A.Notwithstanding the provisions of this Section 11 of the Agreement or any
other provision of this Agreement, Confidential Information” shall not include
any of the following, even if marked or designated “Confidential”:

 

i.Information that Recipient can substantiate was known by Recipient prior to
disclosure by Discloser or any Discloser Representative to Recipient or any
Recipient Representative under this Agreement;

 

ii.Information that was disclosed to Recipient or any Recipient Representative
by a third party not known by Recipient to be under an obligation of
confidentiality with respect to such information;

 

iii.Information that is or becomes generally available to the public through no
fault of Recipient or any Recipient Representative in breach of this Agreement;

 

9

 

 

[theadersmall_ex10-5.jpg]

 

iv.Information required to be disclosed by judicial mandate or other requirement
of applicable law, provided that Recipient complies with the provisions of
Section 11.F. of this Agreement; or

 

v.Information that is independently developed by Recipient or any Recipient
Representative without use of or reference to any of Discloser’s Confidential
Information and without breach by Recipient or any Recipient Representative of
any confidentiality agreement or obligation to Discloser, as evidenced by
Recipient’s written records.

 

B.With respect to Confidential Information disclosed by Discloser or any
Discloser Representative to Recipient or any Recipient Representative, Recipient
shall, and shall cause each Recipient Representative to:

 

i.receive, review, regard, preserve, hold and treat all Confidential Information
as secret and confidential and to use its best efforts to prevent disclosure by
any Recipient Representative, directly or indirectly, to any person or entity
that does not reasonably need to know the Confidential Information for the
specific purpose relating to the Services provided to the Company or the
Products;

 

ii.refrain from using any Confidential Information except for the limited
purpose of furthering the Services to be provided related to the transactions
for the Products;

 

iii.take all necessary and appropriate steps to maintain the confidentiality of
any Confidential Information disclosed to Recipient or any Recipient
Representative, including ensuring the confidentiality of any Confidential
Information provided to the Recipient Representatives and any successors or
assigns of any of them, including without limitation, entering into
confidentiality agreements with such persons or entities in a form substantially
similar to this Agreement or other agreements pursuant to which such persons or
entities agree to be bound by the terms and conditions of this Agreement as if
such persons or entities were Recipient;

 

iv.Take all necessary and appropriate steps to prevent use of the Confidential
Information in any way that would violate federal or state securities or other
applicable laws;

 

v.Refrain from copying or duplicating, in any manner whatsoever except to the
extent reasonably necessary for the furtherance of the transactions involving
the Products or as otherwise permitted herein, Confidential Information without
the express written permission of Discloser;

 

10

 

 

[theadersmall_ex10-5.jpg]

 

vi.Refrain from referring, orally or in writing, to Discloser or the
Transactions in any press releases, promotional material, presentations to third
parties (other than Discloser), in business resumes, or in any other information
provided to third parties, without the prior written consent of Discloser;

 

vii.Refrain from discussing or referring to any findings, conclusions,
recommendations or the underlying data thereof with any third party (other than
Discloser) arising out of any Confidential Information or the transactions
involving the Products or the Services provided to the Company, without the
prior written consent of Discloser;

 

viii.Use the Confidential Information solely for the purpose of furthering the
Transactions and not to use any of the Confidential Information for the benefit
of any person or entity other than Discloser without the prior written consent
of Discloser; and

ix.With respect to any equipment, component, software or other items sold,
leased, loaned or otherwise delivered by Discloser or any Discloser
Representative to Recipient or any Recipient Representative in connection with
the Services or the Products, refrain from reverse engineering, disassembling,
decompiling or otherwise analyzing the physical construction of any such items.

 

C.Recipient may only disclose the Confidential Information to Recipient’s
Representatives having a bona fide need to know the Confidential Information in
the course of performing their duties in connection with the Services or
Products. Recipient will segregate or otherwise maintain Confidential
Information so as to prevent any commingling of the same with the confidential
proprietary materials of others. In the event of any unauthorized disclosure of
Confidential Information, Recipient shall notify Discloser immediately.
Recipient shall be fully responsible for and accountable to Discloser for any
damages Discloser or any affiliate of Discloser suffers arising out of or
related to any disclosure or use of Confidential Information in breach of this
Agreement by Recipient or any Recipient Representative and shall, at Recipient’s
sole cost and expense, take all reasonably necessary measures (including, but
not limited to, court proceedings) to restrain such persons or entities from
unauthorized disclosure or use of Confidential Information.

 

11

 

 

[theadersmall_ex10-5.jpg]

 

D.If either Party determines that it shall not proceed with the Services
pursuant to this Agreement, such Party will promptly notify the other Party of
such determination. Recipient further agrees that upon a determination by either
Party not to proceed with the Services, upon termination of this Agreement
pursuant to Section 20 of this Agreement or upon written request of Discloser,
Recipient will promptly (a) return all Confidential Information and all records,
notes, and other written, printed, computer generated or other materials in its
possession pertaining to the Confidential Information and not retain copies,
extracts or other reproductions of such materials; (b) destroy all documents,
memoranda, notes and other writings (whether in electronic or hard copy form)
prepared by Recipient or any Recipient Representative based upon or
incorporating any Confidential Information received from Discloser or any
Discloser Representative, including all documents containing any abstracts or
excerpts of any Confidential Information; and (c) certify in writing to
Discloser that Recipient has complied with its obligations hereunder. The return
or destruction of materials does not relieve Recipient from complying with the
other terms and conditions of this Agreement.

 

E.Notwithstanding any other provision of this Agreement, the Parties agree that:

 

i.All rights to Confidential Information disclosed pursuant to this Agreement
are reserved to and retained by Discloser, and Discloser shall be and remain
free to disclose or provide the Confidential Information to whomever in any
manner Discloser chooses;

 

ii.Except as expressly provide in Section 15 below, nothing in this Agreement
will diminish or restrict in any way the rights that each Party has to develop
its products, services and business or otherwise make available its products and
services to any customer or third party in the ordinary course of its business;

 

iii.No license or conveyance of any rights or ownership is granted or implied by
this Agreement or the disclosure of any Confidential Information hereunder, and
Discloser expressly reserves any and all rights that it may have in and to the
Confidential Information;

 

iv.No license is hereby granted, directly or indirectly, under any know-how,
including any patent, invention, discovery, idea, copyright or other
intellectual or industrial property right now or in the future held, made,
obtained or licensable by Discloser; and    

v.The timing of access and the nature and extent of the Confidential Information
to be made available to Recipient will be at the discretion of Discloser.

 

12

 

 

[theadersmall_ex10-5.jpg]

 

F.In the event Recipient or any Recipient Representative is served with an
administrative or court subpoena or order requiring any Confidential Information
to be disclosed, Recipient shall immediately thereafter notify Discloser orally
and in writing of the fact of such service, the information requested and the
time to respond thereto, and in all events, shall use its best efforts to
provide Discloser with such notice sufficiently in advance of the deadline to
respond to allow Discloser sufficient time to challenge such subpoena or order
if Discloser elects to do so. Recipient shall cooperate fully with Discloser, at
Discloser’s expense, in challenging any subpoena or order requiring the
disclosure of Confidential Information. Should Discloser decide not to challenge
any such subpoena or order, then Recipient or the Recipient Representative, as
applicable, may disclose such information as, in the reasonable judgment of
Recipient’s counsel, is required to be disclosed under such subpoena or order.
Discloser shall advise Recipient within five (5) business days of receipt of
notice thereof whether Discloser intends to challenge the subpoena or order.

 

G.Recipient hereby acknowledges and agrees that neither Discloser nor any
Discloser Representative makes any representations or warranties whatsoever,
express or implied, as to the accuracy, completeness or correctness of any
Confidential Information supplied hereunder, nor shall any such representations
or warranties be implied. Neither Discloser nor Discloser’s officers, directors
or shareholders nor any of the Discloser Representatives shall have any
liability whatsoever to Recipient or any Recipient Representative arising out of
or resulting from the use of or reliance on any Confidential Information.
Discloser retains the right to determine, in its sole discretion, what
information, properties and personnel it wishes to make available to Recipient
hereunder.

 

15.The Parties acknowledge that in order to facilitate the Services, it may be
necessary for Representative to introduce the Customers to the Company for
direct discussions regarding the sales of products. The Company hereby expressly
agrees not to, directly or indirectly through one or more of the Company’s
affiliates or intermediaries, take any action for sole purpose of depriving the
Representative of any commission that would otherwise be payable with respect to
such sales.

 

16.Nothing in this Agreement shall be construed as constituting any offer by, or
as creating any obligation on the part of, either Party to enter into any
transaction with the other or with any other person or entity.

 

17.The Parties agree that, because an award of money damages may be inadequate
for any breach of Section 11 of this Agreement, and any such breach may cause
the non-breaching Party irreparable harm, in the event of a breach or threatened
breach of the terms of this Agreement by a Party, the non-breaching Party shall
be entitled, without requirement of posting a bond or other security, to an
injunction or decree of specific performance prohibiting any such breach or
disclosure or misuse of any Confidential Information. In addition to injunctive
relief, the non-breaching Party shall have all other rights and remedies
afforded it by law.

 

13

 

 

[theadersmall_ex10-5.jpg]

 

18.This Agreement shall be construed, governed by, enforced and interpreted, and
the relationship between the Parties determined in accordance with, the laws of
the State of Texas without giving effect to any choice or conflict of laws
rules, provisions or principles (whether of the State of Texas or any other
jurisdiction) the application of which would result in the application of the
laws of any jurisdiction other than the State of Texas.

 

19.The Parties will attempt in good faith to resolve any dispute arising out of
or relating to this Agreement or the construction interpretation, performance,
breach, termination, enforceability or validity hereof (each a “Dispute”)
through discussions between their respective representatives. Any Dispute that
cannot be resolved through discussions between the Parties’ respective
representatives arising out of or relating to this Agreement, including the
annexes and schedules hereto, will be fully and finally settled by arbitration
in accordance with the provisions set forth in Section 13 of the
Representative’s Employment Agreement with the Company, dated as of October 19,
2012. Notwithstanding this provision, nothing contained herein shall in any way
be deemed to prohibit the Company or the Representative from seeking temporary
equitable relief from a court of competent jurisdiction in the event of a breach
or threatened breach by the other party of this Agreement.

 

20.All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be (i) sent by an overnight courier service that
provides proof of receipt, (ii) mailed by registered or certified mail (postage
prepaid, return receipt requested) or (iii) telecopied to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

 

If to Company: Integrated Drilling Equipment Holdings Corp.   25311 I-45 North,
Building 6   Spring, Texas, USA 77380   Attn: N. Michael Dion   Tel:
281-465-9393   E-mail: mdion@ide-rig.com     If to Representative: Offshore and
Marine Holdings LLC   Stephen D. Cope   7303 Augusta Drive   Spring, TX 77389  
Tel: (713) 253-0130

 

If this Agreement provides for a designated period after a notice within which
to perform an act, such period shall commence on the date of receipt or refusal
of the notice. If this Agreement requires the exercise of a right by notice on
or before a certain date or within a designated period, such right shall be
deemed exercised on the date of delivery to the courier service, tele-copying or
mailing of the notice pursuant to which such right is exercised.

 

14

 

 

[theadersmall_ex10-5.jpg]

 

21.This Agreement contains the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior representations, agreements
and understandings, whether oral or written, between the Parties with respect to
the subject matter hereof. No representations or warranties have been made
relating to the subject matter hereof other than those expressly set forth in
this Agreement. This Agreement may not be amended, modified or supplemented
except by means of a written instrument designated as such and executed by an
authorized officer of each of the Parties.

 

22.If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable by a court, tribunal or other forum of competent jurisdiction for
any reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any subdivision of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby; (b) such provision will be deemed reformed to the extent
necessary to conform to applicable Law and to give maximum effect to the intent
of the Parties, or, if that is not possible, such provision shall be deemed
severed from this Agreement; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
subdivision of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

 

23.Either Party hereto may terminate this Agreement by thirty (30) days written
notice to the other Party at its address specified herein, but no such
termination shall affect obligations already in effect.

 

24.This Agreement is personal to each of the Parties and may not be assigned or
otherwise transferred, in whole or in part, by either Party without the prior
written consent of the other Party.

 

25.No failure or delay by a Party in exercising its rights, powers or privileges
under this Agreement shall constitute a waiver thereof, nor shall any single or
partial exercise of such rights, powers or privileges preclude any further
exercise thereof. No waiver of any provision shall be binding upon a Party
unless it is in writing and signed by an authorized officer of such Party.

 

15

 

 

[theadersmall_ex10-5.jpg]

 

26.This Agreement may be executed in multiple counterparts, each of which shall
be deemed to be an original copy of this Agreement, but all of which, when taken
together, shall be deemed to constitute one and the same agreement. The Parties
may sign and deliver this Agreement by facsimile transmission or by electronic
mail in “portable document format.” Each Party agrees that the delivery of this
Agreement by facsimile or by electronic mail in “portable document format” shall
have the same force and effect as delivery of original signatures, and that each
Party may use such facsimile or electronic mail signatures as evidence of the
execution and delivery of this Agreement by all Parties to the same extent that
an original signature could be used.

 

[SIGNATURES ON FOLLOWING PAGE]

 

16

 

 

[theaderbig_ex10-5.jpg]

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  Integrated Drilling Equipment Holdings Corp.

 

  By (Print Name): N. Michael Dion

 

  Signature: /s/ Michael Dion

 

  Title: CFO         Date: April 7, 2014

 

  Offshore and Marine Holdings LLC

 

  By (Print Name): Steve Cope

 

  Signature: /s/ Steve Cope

 

  Title: President/CEO         Date: April 7, 2014

 

Signature Page to Sales Representation, Non-Circumvention and Non-Disclosure
Agreement

 

 

 

 

[theadersmall_ex10-5.jpg]

 

APPENDIX A

REPRESENTATION AREA.

 

The Representation Area is the United States of America and Mexico. Additional
areas and projects may be determined on a case by case basis in the Company’s
discretion.

 

 

 

 

[theadersmall_ex10-5.jpg]

 

APPENDIX B

SPECIFIC PROJECT AND COMMISSION BASIS

 

(Specific Projects, details and commission basis are to be determined on a case
by case basis. The initial commission to be included will be 1% of the net
selling price of any order or project)

 

 

 

 

[theadersmall_ex10-5.jpg]

 

APPENDIX C

RESTRICTED CUSTOMERS.

 

·Las Isla*

·Big Dog Drilling*

·IHSA

·Savannah Drilling

·Lewis

·Sidewinder

·Savanna

·Noram

·Eurasia Drilling

·IHSA

·Tacker

·PEMSA*

·GPA

·Latina*

·GSM*

·Goimar*

·Central*

·Ensign

·Felderhoff

·Archer*

·Lukoil

·Sevmash

·Gazprom

·Rosneft

·Sidewinder

·Ensign

·RUS Industrial

·CRC Evans

·Baker Hughes

·Oklahoma Rig Co.

·Shale Pumps

·Servas Energy

·Aztec Drilling

·Independence Drilling

·Sidewinder

·Patterson UTI

·Nabors

·Ensign

 

 

 

[theadersmall_ex10-5.jpg]

 

·Scana

·Energy Water Solutions

·NDIL

 

*Projects undertaken by entities identified with an asterisk shall not be
subject to the restrictions placed on Restricted Customers for any such projects
or PEMEX licitations that are received, initiated or quoted after the date of
the Company’s March 24, 2014 pipeline report. For the avoidance of doubt, any
projects that have not been quoted prior to the March 24, 2014 pipeline report
and are received, initiated or quoted after the March 24, 2014 pipeline report
shall not be subject to the restrictions placed on Restricted Customers in
Section 4(f) of this Agreement.

 

 

 

 

[theaderbig_ex10-5.jpg]

 

SCHEDULE 1

 

ANNUAL CERTIFICATION OF COMPLIANCE

 

FOR INTERNATIONAL

 

CONSULTANTS, AGENTS AND REPRESENTATIVES

 

I [•] a duly authorized representative of [•] (the “Representative”) do hereby
certify for and on behalf of such company, that neither I, nor to my knowledge
any other person, including but not limited to every officer, director,
stockholder, employee, representative and agent of Representative or its
affiliates has made any offer, payment, promise to pay, or authorization of the
payment of any money, or offer, gift, promise to give, or authorization of the
giving of anything of value to any Public Official (defined below) to obtain,
retain, or direct business or to secure any improper advantage for myself, the
Representative, Representative’s affiliates, or any affiliate in violation of
any Anti-Corruption Laws (defined below).

 

"Public Official" means any officer or employee of a government (or any
department, agency, or instrumentality thereof, including, but not limited to,
national oil companies), a political party, or a public international
organization (such as the World Bank), or any person acting in an official
capacity for or on behalf of any such government, department, agency, or
instrumentality, or for or on behalf of any public international organization,
or any political party or official thereof or candidate for political office.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act
(“FCPA”) and the anti-corruption and bribery laws of the representation Area,
the jurisdiction(s) where Representative and its applicable affiliates are
organized, and the country (ies) where the representation Services will be
performed.

 

I hereby confirm and agree that should I learn of any of the prohibited
activities described above, or if there are any changes in the ownership or
control of the Representative or its affiliates, I will immediately advise:

 

  Integrated Drilling Equipment Holdings Corp.   25311 I-45 North   Building 6  
Spring, Texas 77380   Attn: N. Michael Dion   Tel: 281-465-9393   E-mail:
mdion@ide-rig.com       (Signatures on Next Page)

 

 

 

 

[theadersmall_ex10-5.jpg]

 

I hereby confirm that neither I nor anyone else at [•] or any affiliate that is
providing Services is a Public Official.

 

I certify under penalty of perjury that the foregoing is true and correct.

 

Date:     By:     Name:     Title:    

 

 

